
	
		I
		112th CONGRESS
		2d Session
		H. R. 6398
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Gerlach (for
			 himself and Mr. Neal) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify and
		  extend the credit for nonbusiness energy property.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Savings Act of
			 2012.
		2.Modification and
			 extension of credit for nonbusiness energy property
			(a)Credit made
			 permanentSection 25C of the
			 Internal Revenue Code of 1986 is amended by striking subsection (g).
			(b)Modification to
			 limitationsSubsection (b) of section 25C of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 $500 in paragraph (1) and inserting $1,000,
			 and
				(2)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2).
				(c)Labor costs
			 included in creditParagraph (1) of section 25C(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following
			 flush sentence:
				
					Such term
				includes expenditures for labor costs properly allocable to the onsite
				preparation, assembly, or original installation of the
				component..
			(d)RoofsSection
			 25C(c) of the Internal Revenue Code of 1986 is amended—
				(1)in paragraph (1),
			 by striking a metal roof with appropriate pigmented coatings, or an
			 asphalt roof with appropriate cooling granules, and inserting or
			 a roofing product, and
				(2)in paragraph
			 (2)(D), by striking any metal roof or asphalt roof installed on a
			 dwelling unit, but only if such roof has appropriate pigmented coatings or
			 cooling granules which are and inserting any roofing product
			 installed on a dwelling unit, but only if such roofing product
			 is.
				(e)Modifications to
			 residential energy property expenditures
				(1)Qualified
			 natural gas, propane, or oil furnaces or hot water
			 boilersParagraph (4) of section 25C(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(4)Qualified
				natural gas, propane, or oil furnace or hot water boilerThe term
				qualified natural gas, propane, or oil furnace or hot water boiler
				means—
							(A)a natural gas or
				propane furnace which achieves an annual fuel utilization efficiency rate of
				not less than 95,
							(B)a natural gas or
				propane hot water boiler which achieves an annual fuel utilization efficiency
				rate of not less than 90,
							(C)an oil furnace or
				hot water boiler which—
								(i)achieves an annual
				fuel utilization efficiency rate of not less than 86, and
								(ii)(I)in the case of a hot
				water boiler, is installed with temperature reset or thermal purge controls and
				an indirect water heater, and
									(II)in the case of a furnace, is installed
				with an electronically commutated blower
				motor.
									.
				(2)Water
			 heaters
					(A)In
			 generalParagraph (3) of section 25C(d) of the Internal Revenue
			 Code of 1986 is amended—
						(i)by
			 striking electric heat pump water heater in subparagraph (A) and
			 inserting integrated heat pump water heater,
						(ii)by
			 striking a natural gas, propane, or oil water heater in
			 subparagraph (D) and inserting an oil water heater, and
						(iii)by
			 redesignating subparagraph (E) as subparagraph (G) and inserting after
			 subparagraph (D) the following new subparagraphs:
							
								(E)a natural gas or
				propane storage water heater with an energy factor of at least 0.67 or a
				thermal efficiency of at least 90 percent,
								(F)a natural gas or
				propane tankless water heater with an energy factor of at least 0.82 or a
				thermal efficiency of at least 90 percent,
				and
								.
						(B)LimitationParagraph
			 (2) of section 25C(b) of such Code, as redesignated by subsection (b), is
			 amended by striking subparagraphs (A) through (C) and inserting the
			 following:
						
							(A)$1,000 in the case
				of—
								(i)any water heater
				described in subsection (d)(3)(A),
								(ii)any natural gas
				storage water heater described in subsection (d)(3)(E) which—
									(I)has an energy
				factor of 0.80 or higher, or
									(II)has a thermal
				efficiency of at least 90 percent, and
									(iii)any natural gas
				tankless water heater described in subsection (d)(3)(F) which—
									(I)has an energy
				factor of 0.90 or higher, or
									(II)has a thermal
				efficiency of at least 90 percent, and
									(B)$500 in the case
				of—
								(i)any natural gas
				storage water heater described in subsection (d)(3)(E) which has an energy
				factor which is at least 0.67 and less than 0.80, and
								(ii)any natural gas
				tankless water heater described in subsection (d)(3)(F) which has an energy
				factor which is at least 0.82 and less than
				0.90.
								.
					(f)Documentation
			 requirementSubsection (e) of section 25C of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Documentation
						(A)In
				generalNo credit shall be allowed under subsection (a) for any
				amount paid or incurred for a qualified energy efficiency improvement or for
				any residential energy property expenditure unless the taxpayer includes on the
				return of tax for the taxable year the verifiable product identification number
				with respect to—
							(i)in
				the case of a qualified energy efficiency improvement, the component installed
				in or on the taxpayer's dwelling unit, and
							(ii)in the case of a
				residential energy property expenditure, the qualified energy property.
							(B)Verifiable
				product identification numberFor purposes of this paragraph, the
				term verifiable product identification number means—
							(i)in
				the case of any insulation material or system described in subsection
				(c)(2)(A)—
								(I)if such material
				or system is installed by a contractor, a signed and dated statement from the
				contractor describing the insulation installed, including the thickness,
				coverage area, R-value, and such other information required by the Secretary,
				in consultation with the Chairman of the Federal Trade Commission, and
								(II)in any other
				case, such information about the material or system installed as the Secretary
				may require,
								(ii)in the case of
				any exterior door, exterior window, or skylight, the National Fenestration
				Rating Council certified product detail number or such other identification
				number determined by the Secretary,
							(iii)in the case of
				any roof described in subsection (c)(2)(C), the Cool Roof Rating Council rated
				roofing product identification number or such other identification number
				determined by the Secretary, and
							(iv)in the case of
				any qualified energy property, the Air-Conditioning Heating and Refrigeration
				Institute certified reference number or such other identification number used
				for heating, air conditioning, ventilation, or water heating equipment as
				determined by the
				Secretary.
							.
			(g)Effective
			 dates
				(1)In
			 generalExcept as provided by paragraph (2), the amendments made
			 by this section shall apply to property placed in service after December 31,
			 2013.
				(2)Permanent
			 extensionThe amendment made
			 by subsection (a) shall apply to property placed in service after December 31,
			 2011.
				
